PER CURIAM.
We initially accepted review of the opinion in City of Tampa v. Brown, 711 So.2d 1188 (Fla. 2d DCA 1998), based on alleged express and direct conflict with the opinion in Personal Representative of the Estate of Jacobson v. Attorneys’ Title Insurance Fund, 685 So.2d 19 (Fla. 3d DCA 1996). Upon further consideration, we find that jurisdiction was improvidently granted in this case. Accordingly, we hereby dismiss review of this cause.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD, PARIENTE and QUINCE, JJ., concur.
LEWIS, J., dissents.